Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0462
                 Lower Tribunal Nos. 17-26820, 20-4426
                          ________________


  J.E. Bley Overseas Trade of South Florida, Inc., etc., et al.,
                                 Appellants,

                                     vs.

          Immokalee Real Estate Holdings, LLC, etc.,
                                  Appellee.


       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

      BLU Ocean Law Group, P.A., and Nashid Sabir; David J. Winker,
P.A., and David J. Winker, for appellants.

     Douglas H. Stein, P.A., and Douglas H. Stein, for appellee.


Before FERNANDEZ, C.J., and GORDO and BOKOR, JJ.

     PER CURIAM.
     Affirmed. St. Petersburg Bank & Tr. Co. v. Hamm, 414 So. 2d 1071,

1073 (Fla. 1982) (outlining specific methodology for computing interest

pursuant to section 687.03(3), Florida Statutes); Rebman v. Flagship First

Nat’l Bank of Highlands Cty., 472 So. 2d 1360, 1363 (Fla. 2d DCA 1985)

(finding that escrow account used as interest reserve was properly

excluded from usury calculation).




                                    2